Interim Decision #2794

MATTER OF OSEGUERA
In Visa Petition Proceedings
A-11807537
Decided by Board May 15, 1980
(1) Before approval of a visa petition can be denied pursuant to section 204(c) of the
Immigration and Nationality Act, 8 U.S.C. 1154(c), it must be established that a
fraudulent marriage was entered into and that the beneficiary was previously issued a
visa as a nonquota or preference immigrant on the basis of that marriage.
(2) The bar in section 204(c) is inapplicable where the beneficiary of a visa petition
previously entered into a fraudulent marriage for the purpose of obtaining immigration benefits but was accorded nonquota status as a native of a Western Hemisphere
country rather than as the spouse of a lawful permanent resident.
ON BEHALF OF Perrnmem Timothy S. Barker. Esquire
Legal Aid Society of San Diego, Inc.
429 Third Avenue
Chula. Vista, California 92010
By Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

The United States citizen petitioner filed a visa petition on behalf of

the beneficiary to accord her immediate relative status as his mother
under section 201(b) of the Immigration and Nationality Act, 8 U.S.C.
1151(b). In a decision dated September 11, 1978, the District Director
denied the petition. The petitioner has appealed from that decision.
The appeal will be sustained and the record will be remanded to the
District Director.
The petitioner is a 24 -year - old native of Mexico and naturalized
citizen of the United States. The beneficiary is a 47-year-old native and
citizen of Mexico.
The record reflects that the beneficiary entered the United States as
an immigrant on January 7, 1960, with a visa indicating that she was
classified as an 0-1 nonquota immigrant.' Subsequent to her entry, the
' According to the regulations in effect at the time the beneficiary's visa was issued, an
0-1 classification represented that an alien was a nonquota immigrant by virtue of
qualification as a native of certain Western Hemisphere countries, including Mexico,
under section 101(a)(27)(C) of the Act, 8 U.S.C. 1101(a)(27)(C). See 22 C.F_R. 42.3 (1958).

386

Interim Decision #2794
beneficiary admitted to immigration officials that, on the advice of a
notary public, she had entered into a sham marriage with a person
whom she believed to be Francisco Calderon-Ramirez, a lawful
permanent resident of the United States, in order to facilitate her
acquisition of permanent resident status.'
The District Director denied the petition on the ground that the
beneficiary was precluded from receiving approval of the visa petition
by section 204(c) of the Act, 8 U.S.C. 1154(c), because she was previously accorded a nonquota status by reason of a marriage entered into for
the purpose of evading the immigration laws. On appeal, the petitioner
argues that the beneficiary obtained a nonquota visa as a native of
Mexico rather than as the spouse of a lawful permanent resident of the
United States, and that section 204(c) is, therefore, inapplicable in this
case.
Section 204(c) provides in pertinent part:
[Mc) petition shall be approved if the alien has previously been accorded a nonquota or
preference status as the spouse of a citizen of the United States or the spouse of an
alien lawfully admitted for permanent residence, by reason of a marriage determined

by the Attorney General to have been entered into for the purpose of evading the
immigration laws.

The Board has previously determined that the language of section
204(c) is unrestricted, barring approval not only of new "spouse"
petitions but of all subsequent visa petitions, and that its mandatory
provisions do not permit the exercise of any discretion. See Matter of
La Grotta,14 I&N Dec. 110 (BIA 1972); Matter of Cabeliza, ll UN Dec.
812 (BIA 1966). However, before approval of a visa petition can be
denied pursuant to section 204(c), it must be established that a
fraudulent marriage was entered into and that the beneficiary was

issued a visa as a nonquota or preference immigrant on the basis of
that marriage. See Amarante v. Rosenberg, 326 F.2d 58 (9 Cir. 1964);
Matter of Rubino, 15 I&N Dec. 194 (BIA 1975); Matter of Piseiotta, 10
I&N Dec. 685 (BIA 1964); Matter of F—, 9 I&N Dec. 684 (BIA 1962).
In the instant case, the record clearly indicates that the beneficiary
fraudulently entered into a marriage for the purpose of obtaining
immigration benefits' However, it is equally apparent from the 0-1
The beneficiary, in fact, unwittingly married someone posing as Francisco CalderonRamirez, whose immigration documents had been borrowed by the notary publiefor use,
without his knowledge, in obtaining a visa for the beneficiary. The scheme was discovered by the Service when Mr.Calderon-Ramirez reported that he had received visas in
the mail for the beneficiary and the petitioner, whom he did not know. Having admitted
the fraudulent marriage, the beneficiary was apparently permitted to leave the country
voluntarily. We note that the record contains documents relative to her subsequent
immigration history which need not be discussed since they are not relevant to the issue
on appeal.
' Although the beneficiary was entitled to nonquota status as a native of Mexico under

387

Interim. Decision # 2794
classification on her visa that she was accorded nonquota status as a
native of Mexico, not as the spouse of a lawful permanent resident of
the United States.' Therefore, we conclude that approval of the visa
petition filed by her son on her behalf is not precluded by section 204(c).
Cf. Matter of Villagomez,15 I&N Dec. 528 (BIA 1975). Accordingly, the
appeal will be sustained.
Although we have determined that section 204(c) does not mandate
denial of the visa petition, we make no finding as to whether the
petitioner has met his burden of proving his claimed relation ship to
the beneficiary. See Matter of Brantigan, 11 I&N Dec. 493 (BIA 1966).
We shall remand the record to the District Director for such a
determination.'
ORDER. The appeal is sustained, and the record is remanded to
the District Director for further proceedings consistent with the
foregoing opinion and the entry of a new decision.

the immigration laws then in effect, her status as the spouse of a lawful permanent
resident exempted her from the passport requirements and facilitated processing of her
visa application. See 8 C.F.R. 211.2(a) (1959); 22 C.F.R. 42.6(a)(1) (1958); 22 C.F.R. 4220(a)
(1958); 22 C.F.R. 42.36(6)(6) (1958).
• The law has never provided that an immigrant is exempt from numerical limitations
solely by virtue of his marriage to a lawful permanent resident. At the time the
beneficiary entered, therefore, she would only have been accorded nonquota status on the
basis of her marriage if her spouse had been a United States citizen. Compare section
101(a)(Z't)(A) with section 203(a)(3) of the Act, in effect prior to its amendment on
October 3, 1965. Moreover, even if the beneficiary had been married to a United States
citizen, the preferred practice in the ease of an alien who qualified for nonquota status
both as a Western Hemisphere native and as the spouse of a United States citizen was to
base classification on the alien's nativity in order to dispense with the necessity of filing
a visa petition. See Gordon and Rosenfield, Immigration MAO and Procedure, section 2.18
(1959). Thus, the status which the beneficiary derived from her birth in Mexico would
have taken precedence, in according nonquota classification, over any status obtained by
marriage.
he event that the record is returned to the Board as a result of an adverse decision of
the District Director, an English translation should accompany any foreign documents
included in the record. See 8 C.F.R. 103.2(b)(1).

388

